Citation Nr: 1418843	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-05 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the reduction of the disability evaluation for bilateral hearing loss, from 70 percent to zero percent, effective August 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to August 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared at a hearing before a Decision Review Officer in April 2012.  A transcript of the hearing is in the Veteran's file.

The Veteran asserts that there is clear and unmistakable error (CUE) in the May 2010 rating action.  As the May 2010 rating decision is currently on appeal, there is no final adverse RO or Board decision that can be subject to a CUE attack.  Thus, as a matter of law, the Veteran cannot assert a claim of CUE.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997). 


FINDINGS OF FACT

1.  In a May 2010 rating decision, the RO reduced the disability evaluation assigned for the Veteran's service-connected bilateral hearing loss from 70 percent to zero percent, effective August 1, 2010.

2.  The 70 percent evaluation previously assigned to the Veteran's bilateral hearing loss had been in effect for less than five years. 

3.  The probative medical evidence of record persuasively demonstrates a material improvement in the Veteran's service-connected bilateral hearing loss; and the reduction was made in compliance with applicable due process laws and regulations.



CONCLUSION OF LAW

The reduction of the disability evaluation for bilateral hearing loss, from 70 percent to zero percent, effective August 1, 2010, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has statutory and regulatory notice and duty to assist provisions.  The duty to notify under these provisions is triggered by the receipt of a claim.  In the case of a reduction, the action arises from the RO, and the duty is therefore not applicable as specific notification provisions for reductions are warranted. 

Rating restoration claims are substantially different from most other claims in that the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  The burden is on VA to justify a reduction in a rating. 

The regulation governing reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  The notice requirements with respect to the rating reduction on appeal were met in a February 2010 notice letter, and are addressed more specifically below.

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.

VA examinations were provided to ascertain the severity of the Veteran's bilateral hearing loss in October 2009, April 2010, May 2010, and in May 2011.  Due to the inconsistencies between the examination results, additional testing and opinions were obtained in May 2012 and in June 2012.  The May 2012 and June 2012 examinations and audiological opinions were provided by a medical professional that reviewed the claim file and examined the Veteran.  The examiner included rationales for the conclusions reached in the examination reports.  The Board concludes that these examinations, and more specifically the opinions provided, are adequate for evaluation purposes and addressing whether the Veteran's hearing loss improved. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.   

Analysis

The Veteran filed a claim for an increased rating for his service-connected bilateral hearing loss in September 2009.  A May 2010 rating decision reduced the 70 percent rating assigned for this disability to zero percent, effective August 1, 2010.  This appeal ensued. 

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e). 

After completing the predetermination procedures, VA must send the Veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based.  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2). 

A February 2010 rating decision proposed the reduction of the schedular rating for the Veteran's bilateral hearing loss from 70 percent to zero percent.  The Veteran was notified of the proposed action in a February 2010 letter and was given the required 60 days to present additional evidence and to request a hearing before implementation of the rating reduction.  The Veteran did not request a hearing within the 60 day period.  The RO subsequently implemented the rating reduction in a May 2010 rating decision.  The reduction was made effective August 1, 2010.  The RO then notified the Veteran of the action taken and his appellate rights in a letter sent that same month.  VA met the due process requirements under 38 C.F.R. § 3.105(e) and (i).

Where a disability evaluation has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  38 C.F.R. § 3.344(c).  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation. 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).   When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. §4.85, Diagnostic Code 6100.

Historically, the Veteran was awarded service connection for bilateral hearing loss in an April 2006 rating decision.  A zero percent rating was initially assigned based on a December 2005 VA examination showing Level I hearing in both ears.  Notably, at that time speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.

After the Veteran filed a claim for increase, a VA examination in January 2008 showed the following audiometric findings:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
60
60
80
80
70
52
LEFT
90
90
90
95
91
0

Based on the results of this audiology examination, the Veteran was assigned a 70 percent rating for his hearing loss disability, effective October 15, 2007, in a February 2008 rating decision.  These results were significantly worse compared to the examination approximately two years earlier, given the increase from zero to 70 percent.

In September 2009, the Veteran submitted a claim for an increased rating for his hearing loss.  At a VA examination in October 2009, the following results were obtained:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
50
50
60
65
56
96
LEFT
65
70
70
75
70
76

A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is demonstrated in the left ear only.  Table VIa yields a Level VI hearing, which is greater than the results if Table VI were used.  Where hearing loss is at Level I in one ear and Level VI in the other, a zero percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

At a private examination by Hearing Solutions in February 2010, the following audiometric results were obtained:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
80
90
95
100
91.25
78
LEFT
95
100
100
105
100
CNT

The audiologist stated that word recognition scores in the left ear could not be tested (CNT) due to poor thresholds and UCL limits.  The speech recognition scores were based on the Maryland CNC list.

A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is demonstrated in both ears.  The results from Table VIa will be selected for both ears because they yield the better result for the Veteran.  See 38 C.F.R. § 4.86.  Using Table VIa, the results correspond to Level IX hearing in the right ear and Level X hearing in the right ear.

Where hearing loss is at Level X in one ear and Level IX in the other, a 70 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

Due to the significant discrepancies between the VA and the private audiometric findings, the Veteran was provided another VA examination in April 2010.  The April 2010 examination report shows that audiometric testing was performed, but there were multiple false negative responses to both speech and pure tone testing.  There also were significant discrepancies between speech and pure tone results, as well as discrepancies between physiologic test results and behavioral findings.  The findings were consistent with significant non-organic components.  The examiner stated that the Veteran's volunteered responses to speech thresholds testing suggested hearing sensitivity through some speech frequencies to be within borderline normal limits for at least the right ear and no more than a mild loss for the left ear.

The examiner indicated that based on the behavioral and physiologic findings from the current evaluation, the prior VA examinations in January 2008 and in October 2009, and the February 2010 evaluation report from Hearing Solutions, all appeared to be remarkable for significant non-organic components.  The examiner concluded that additional testing would be required to resolve the significant functional non-organic components exhibited by the Veteran at the examination.

The Veteran was provided another VA examination in May 2010.  The examiner indicated that consistent pure tone responses could not be obtained in either ear.  The pure tone testing revealed significant inconsistent responses and were not in agreement with the Veteran's ability to communication without visual cues or with the physiologic test measures obtained on his April 2010 examination.  The examiner further stated that he could not interpret the minimum patient-volunteered responses due to the numerous inconsistencies and poor reliability, despite numerous re-instructions.  The examiner did note, however, that the word recognition testing yielded a score of 100 percent in the right ear and 96 percent in the left ear.  The examiner also indicated that Distortion Product Otoacoustic Emission (DPOAE) testing revealed the presence of DPOAEs which would suggest no more than a mild hearing loss in the left ear.  The examiner therefore concluded that it was likely that the previous pure tone responses recorded by Hearing Solutions (in February 2010) represented elevated responses and not true hearing thresholds.  

At a VA examination conducted in May 2011 the following results were obtained:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
65
75
75
85
75
16
LEFT
105
100
90
95
97.5
6

A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is demonstrated in both ears.  The results from Table VI yield the better result for the Veteran and correspond to Level XI hearing in the right ear and Level XI hearing in the right ear pursuant to Table VI.   

Where hearing loss is at Level XI in one ear and Level XI in the other, a 100 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

Following this examination, the RO requested a medical opinion to explain the discrepancies noted in the prior examination results.  

In January 2012, a VA examiner reviewed all of the prior audiometric examinations and recommended that the Veteran undergo additional physiologic testing, including auditory brain-stem response (ABR) testing, to confirm the existing results.  The examiner stated that without the additional testing, she would be inclined to agree with the April 2010 examiner's findings that the examination results are "consistent with significant non-organic components; and the Veteran's volunteered responses to speech thresholds testing on April 2010 suggest hearing sensitivity through some speech frequencies to be within borderline normal limits for at least the right ear and no more than a mild loss for the left ear."

At a VA examination in May 2012, the following results were obtained:



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
50
60
60
53.75
86
LEFT
45
60
60
65
57.5
76

In calculating the Veteran's level of hearing acuity for based on the May 2012 VA examination report, a pattern of exceptional hearing loss under 38 C.F.R. § 4.86 was not demonstrated in either ear.  The results corresponded to Level II hearing on the right and Level IV hearing on the left.  

Where hearing loss is at Level II in one ear and Level IV in the other, a zero percent rating is assigned under Table VII in 38 C.F.R. § 4.85.

The examiner indicated that the level of reliability of these results was fair.  The examiner also indicated that the Veteran was able to hear and respond appropriately when spoken to at a normal conversation level during conversation without his hearing aids.  The examiner opined that the new diagnosis was moderate to severe bilateral sensorineural hearing loss and that the previous test results (from January 2008 to May 2011) were inconsistent and not reliable for comparison.  

The examiner also noted that ABR testing was completed in June 2012 to determine the Veteran's hearing integrity.  The examiner indicated that the ABR test report revealed that the Veteran was not cooperative and a reliable response could not be obtained.  The examiner indicated that the results suggested a mild high frequency sensorineural hearing loss bilaterally and the diagnosis should be amended to reflect this.  The examiner explained that this suggested much better hearing, bilaterally, than any previous subjective pure tone hearing test results.  

The examiner's final conclusion was that, considering all the medical evaluations in the Veteran's medical records, and the most recent physiological and audiological evaluation (ABR testing of June 2012), it is most likely that all subjective audiological evaluations with these conflicting results in degrees of hearing loss, as well as the inconsistencies in the results and lack of good reliability, indicates that all subjective findings to date are consistent with significant non-organic components.  The physiologic audiological testing consistently shows at most mild to moderate bilateral sensorineural hearing loss.

Based on the evidence, the RO's reduction in the Veteran's service-connected bilateral hearing loss evaluation, from 70 to zero percent, effective as of August 1, 2010, was proper.  

The evidence at the time of the May 2010 rating decision was an October 2009 VA examination report.  That report shows the Veteran's hearing loss warranted a noncompensable disability rating, which clearly suggested an improvement in his hearing loss, so much so that not even a compensable rating would be warranted compared to the 70 percent rating then in effect.

However, the Board is cognizant of the fact that subsequent audiometric findings appeared to demonstrate that the Veteran's hearing loss had not improved.  Specifically the February 2010 private audiogram and the May 2011 VA audiogram shows the Veteran's hearing acuity levels were consistent with respective disability evaluations of 70 percent and 100 percent under the schedular criteria for rating hearing loss.  

While the February 2010 and the May 2011 audiometric results may have demonstrated that the hearing loss had not improved, the Board cannot ignore the highly persuasive medical opinion from the June 2012 VA medical examiner.  This examiner determined that all of the audiological examination findings obtained throughout the appeal (including the January 2008 examination results upon which the 70 percent rating was initially based) are unreliable and are consistent with significant non-organic components.  That examiner also determined that the physiologic audiological testing consistently show that the Veteran has, at most, a mild to moderate degree of bilateral sensorineural hearing loss.  This opinion is considered highly persuasive as it was based upon a comprehensive review of the all audiometric evaluations to date as well as audiometric and physiologic testing, and was fully explained and supported with clinical rationale.  

The May 2010 examiner, a doctor of audiology, likewise determined that the subjective findings to date had been consistent with significant non-organic components.  That examiner also concluded that the pure tone responses recorded by Hearing Solutions in February 2010 represented elevated responses and not true hearing thresholds.  His findings further support the June 2012 opinion. 

In light of persuasive June 2012 opinion, the Board cannot place any weight or probative value on the February 2010 and the May 2011 audiometric results to the extent that they show the Veteran's hearing loss had not improved.  In the same vein though, the Board also cannot place complete reliance on the audiometric test results from the October 2009 audiometric examination.  However, it is significant that the October 2009 audiometric results, albeit imperfect, appear to be consistent with the Veteran having no more than a mild to moderate degree of bilateral sensorineural hearing loss.  The Board also cannot ignore the significant finding noted at the May 2012 examination, which was that the Veteran was able to hear and respond appropriately to the examiner when spoken to at a normal conversation level during conversation without his hearing aids.  

Based on the most recent VA findings and opinion, it is evident that the Veteran has had no worse than mild to moderate hearing loss bilaterally throughout the entire period under review.  Such a level of hearing acuity supports a finding that there is improvement in his hearing loss and thus an improvement in his ability to function under the ordinary conditions of life and work.  Here, the RO obtained multiple VA examinations and opinions to determine whether the Veteran's bilateral hearing loss improved and that the reduction was proper.  The expert medical opinion evidence tends to show that the Veteran's bilateral hearing loss likely never worsened to the level of a 70 percent rating because the rating was based on an unreliable examination.  Nevertheless, the Board has before it only the propriety of the reduction and it will not address the rating decision awarding the 70 percent rating.

In sum, the preponderance of the evidence is against a restoration of the 70 percent evaluation for bilateral hearing loss as the reduction by the RO was proper; there is 

no doubt to be resolved; and the 70 percent evaluation for bilateral hearing loss is not restored.


ORDER

The rating reduction for the Veteran's bilateral hearing loss, from a 70 percent evaluation to a zero percent evaluation, effective August 1, 2010, was proper.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


